Title: Thomas Jefferson to Francis Corbin, 20 May 1814
From: Jefferson, Thomas
To: Corbin, Francis


          Dear Sir  Monticello May 20. 14.
          Your favor of Apr. 30. was re is just recieved and conveys the first information of the death of mrs Paradise. it finds me on the eve of a journey of length, on which I shall be a month absent, and the preparations for which permit me
			 only to give you my first thoughts on the subject of your
			 letter.
          
          I happen to possess an outline of the marriage settlement between mr and mrs Paradise, reciting so much of Colo Ludwell’s will as relates to our purpose.
			 this, with some little aid from my memory, furnishes a scanty supply of the facts of the case. By the will,
			 dated Feb. 28. 1767. he devises his lands to Richard Corbin Etc in trust for the use of his three daughters, and their heirs, specifying by description the particular lot each was to have, and providing, if either died before age or marriage, that her part should be equally divided between the survivors and their heirs: and he appoints persons in England their guardians. he died Mar. 25. 1767.one of the daughters, Frances, died Sep. 7. 1768. whereon her portion passed to the other two sisters.Lucy was afterwards married to John Paradise, and by previous deed of May 10. 1767. her estate was settled on the husband & wife for life, then on their children for such estates, not exceeding estates tail, as they should appoint, with other limitations not concerning
			 the trustees.
          On these facts I observe, 1. that the devise of the legal estate to the trustees was a jointenancy, which on their deaths survived successively, so as to vest wholly in the last survivor and his heirs. mr Wayles died first; and whether mr Waller or your father next, I do not know; but I believe mr Waller; & if so, your father became solely invested with the trust, which has descended on his heirs.
          2. But the legal estate could not vest in the trustees without their acceptance, consent being as necessary to recieve, as to convey an estate. now did the trustees ever accept the trust expressly, or do any act amounting to an acceptance? I very much suspect they never did; for there was no act for them to perform, unless they had been called on to convey, and the act of conveyance would have been a full and final discharge of the trust. I believe they acted as Colo Ludwell’s friends in the direction of his estate during his absence in England where he died; but that I suppose was by a power of attorney; for I know it was before the date of his will creating the trust: and their delivering over the estate to Paradise after the death of Colo Ludwell was but a closure of their transactions as attornies. if they never accepted the trust, then the legal estate never moved out of Colo Ludwell, but descended on his heirs, & became consolidated with the Use.
          3. If they accepted the trust, it was still but a very nugatory one, the Use being given to the daughters in feesimple, and the possession also. there was nothing for the trustees to do but to convey the legal estate as the daughters should require. a simple conveyance of mrs Paradise’s moiety, for the purposes of the marriage settlement would have closed, and would now close the duties of the trustees; for, the estate having always been in possession of
			 the Cestuys que usent, and the trustees having touched nothing, can be responsible for nothing.
          If these hasty opinions, or any of them, be incorrect, and the trustees or their representatives, or any of them, be answerable for any thing, I think they should instantly file a bill in chancery stating the whole case truly, & praying that they may be permitted to make a conveyance of the legal estate to those entitled to the use, that they may stand discharged of the trust, and that those claiming or possessing the estate may be left to settle their rights among themselves, or by due course of law, at their will.I think further it would be very unsafe for the representatives of the trustees to touch an article of the estate; as it would make them trustees in their own wrong, embarras the object of their application to the Chancellor, and make them liable to future suits by every person interested in the estate.
          These, as before observed, are but the results of a sudden view of the case. should further reflection induce me to believe them incorrect, it shall be the subject of another communication; altho’ at present the case appears to me tolerably simple and plain.
          The agency I had in mr Paradise’s affairs while I was in Europe, 1st by the mutual confidence of himself and his creditors, who left to me to settle absolutely the provisions for their debts, and for his intermediate support, which I did; then on the joint
			 appeal by himself and his son in law the Count Barziza to make arrangements for them, makes me feel it incumbent, as the common friend of all parties, to convey intelligence to Count Barziza of the death of mrs Paradise, that he may look to the rights of his children. their citizenship is liable to question, and their claims may
			 otherwise be rendered litigious by mrs Paradise’s will, if she made one. of this I am  uninformed, and of the dispositions she has made. to this interference is opposed my age, my aversion to trouble, particularly to the labors of the writing table, and the difficulties of transmitting a
			 letter to Venice in the present disturbed state of the ocean and continent of Europe. I shall consider further of it, and perhaps be influenced by the dispositions of mrs Paradise’s will, if I can get information of them.
          If the representatives of mr Wayles stand any ways implicated in the affairs of the trust, I shall be happy to act in perfect union with yourself and according to your wishes; and I pray you to be assured of my continued and
			 friendly sentiments of esteem and respect.
          Th:
            Jefferson
         